DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 22 December 2020. Claims 1-13 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related application must be updated to reflect the current status of the related application..  
Appropriate correction is required.

Claim Objections
Claims 2-3 and 10 are objected to because of the following informalities:  Claims 2-3 and 10 contain acronym which are not defined in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 10972775. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of US patent “775” which encompass the same metes, bounds, and limitations. Furthermore, the claims of the instant application anticipate the claims of patent “775”.
Statutory rejection:
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-3 of the instant application are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11 and 13 of prior U.S. Patent No. 10972775. This is a statutory double patenting rejection.


Patent Number 10972775:
Exemplary claims 11-12

11. A method in a network system capable of node-to-node time-transfer between a first node and at least one second node, said method comprising, for each second node of said at least one second node: transferring a local clock signal of the first node to said second node; determining a unidirectional delay between said first node and said second node based on the transferred local clock signal of the first node and a local clock signal of the second node; and controlling traffic between the first node and the second node based on said determined unidirectional delay, wherein the controlling the traffic includes at least one of providing ABR adjustments, rerouting of traffic between the first node and the second node, and/or employing selective retransmission based on said determined unidirectional delay.
12. The method according to claim 11, wherein said unidirectional delay is determined in a content stream direction.
13. A method in a network system capable of node-to-node time-transfer between a first node and at least one second node, said method comprising, for each second node of said at least one second node: transferring a local clock signal of the first node to said second node; determining a unidirectional delay between said first node and said second node based on the transferred local clock signal of the first node and a local clock signal of the second node; and controlling traffic between the first node and the second node based on said determined unidirectional delay, wherein said first node is arranged for distributing a plurality of data channels, each comprising a predefined number of ABR levels, to said at least one second node, wherein said controlling of the traffic comprises ABR adjustments performed by selectively reducing a number of distributed channels and/or a number of distributed ABR-levels.
14. The method according to claim 13, wherein said unidirectional delay is determined in a content stream direction.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zampetti et al hereinafter Zampetti US 7535931.
As per claim, Zampetti teaches a method (col 1 lines 15-20) in a network system (fig 2, col 1 lines 15-20) capable of node-to-node time-transfer (see fig 2 element 250, abstract) between a first node (fig 2 element 210, col 7 lines 37-39) and at least one second node (see fig 2 element 270, col 7 lines 37-39), said method comprising, for each one of said at least one second node: transferring a local clock signal of the first node to said second node (see fig 2 element 230, abstract, col 3 lines 27-43 “a first node including a first clock, a second node including a second clock”, col 7 lines 46-67), such that the local clock signal of the first node is received at said second node; determining a unidirectional delay between said first node and said second node based on the received local clock signal of the first node (see fig 2, elements 210, 220, and 230; see col 7 lines 18-5 which discuss the server clock 21, server time interval counter 220, and server transmitter block 230) and a local clock signal of the second node (see fig 2, elements 260, 270, and 290; abstract, col3 lines 27-43); and controlling traffic between the first and second node based on said determined unidirectional delay (see col 7 lines 46-67). As per claim 4, Zampetti teaches the method according to claim 1, wherein said unidirectional delay is determined in a content stream direction (col 7 lines 46-67). AS per claim 5, Zampetti teaches the method according to claim 1, wherein the first node is an originating server and said at least one second node is a client device or other server (see fig2, client, server). As per claim 6, Zampetti teaches the method according to claim 1, further comprising transferring the local clock signal of the second node to the first node (see fig 2, abstract; col. 3 lines 27-43; and col 7 lines 46-67). As per claim 7ampetti teaches the method according to claim 1, further comprising selectively employing two-way transfer mode to provide synchronization between a local clock of said first node and said second node (fig 2 discusses two-way time transfer concept). As per claim 8, Zampetti teaches the method according to claim 7, wherein selectively employing two-way time transfer is provided according to at least one of: during predetermined time intervals T, and with a predetermined frequency f or rate R (see fig 5-6 which discuss frequency time interrupt etc). As per claim 9, Zampetti teaches the method according to claim 1, further comprising determining round-trip time, RTT between said first node and said second node based on the determined unidirectional delay, or said local clock signal of the first node and said local clock signal of the second node (see col 7 lines 64-67). As per claim 10, Zampetti teaches the method according to claim 9, further comprising determining timer settings for retransmission of NACKs to recover from lost NACKs or retransmitted data (see col 18 lines 34-48, clock recovery signal, recovered clock). As per claim 11, Zampetti teaches the method according to claim 1, further comprising detecting overload in the network system, and/or detecting performance of the network system where no overload is present based on the determined unidirectional delay (col 10 lines 18-29; performance monitoring). As per claim 12, Zampetti teaches a node in a communication system arranged for node to node communication, the node comprising: a memory storing computer-readable instructions, and a processor configured to execute the computer-readable instructions to perform the method according to claim 1 (see claim 1 rejection). Furthermore, see fig 2 and 6 in regard to processor,  storage and memory.As per claim 13, Zampetti teaches a non-transitory computer readable storage medium storing computer-readable instructions executable by a processor to cause the processor to perform the method according to claim 1 (see claim 1 rejection).

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454